Citation Nr: 1122033	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sinus/nose condition, to include sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.  When this claim was initially before the Board in December 2009, the Board remanded it for further development.  

With regard to the Veteran's sinus/nose disorder claim, the Veteran's private and VA treatment records, as well as the January 2010 VA examination report, indicate that he has been diagnosed with sinusitis, chronic sinusitis, and allergic rhinitis, and is currently receiving regular treatment for allergic rhinitis.  In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for a sinus condition has been recharacterized as a claim of entitlement to service connection for a sinus/nose disorder, to include sinusitis and allergic rhinitis, as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records, and the Veteran should be afforded another VA examination assessing the etiology of any current sinus/nose disorders.  

As noted in the Board's December 2009 remand, the Veteran contends that he has a sinus condition as a result of an in-service nose fracture sustained during service.  In support of this contention, the Veteran has reported having several sinus infections following the in-service accident.  

A review of the Veteran's service treatment records reveals that, at the time of his entry examination in February 1964, he had a normal nose and normal sinuses.   These records also show that, during service, the Veteran received treatment for colds in October 1966, December 1966, and January 1967.  Further, these records reveal that, in May 1967, the Veteran was involved in an automobile accident in which he sustained a nasal fracture with much edema over the nasal area and a laceration over the right side of the nose.  Subsequently, however, at the time of his December 1967 separation examination, the Veteran was again found to have a normal nose and normal sinuses on examination, with no nasal or sinus conditions noted.  

Post-service, private treatment records from the McNeely Family Clinic indicate that the Veteran received treatment for acute sinusitis in January 1990; sinusitis in November 1990, January 2003, and February 2004; possible sinusitis in September 1992 and March 1994; sinusitis in February 1999; and chronic sinusitis in February 1999.  Additionally, the Veteran's VA treatment records indicate that, beginning in September 2006, he has received fairly consistent treatment for allergic rhinitis.  

In January 2010, the Veteran was afforded a VA nose, sinus, larynx, and pharynx examination.  At that time, the examiner provided the opinion that the Veteran's sinusitis was less likely than not related to his in-service automobile accident and corresponding displaced fracture to the nose, noting that the Veteran's primary Ear, Nose, and Throat (ENT) issue from 2006 to present appeared to be allergic rhinitis, not sinusitis.  In this regard, the examiner reported that the Veteran had no documented episodes of sinusitis in the last four years, and that based on radiographic studies conducted at that time, the Veteran did not currently have chronic sinusitis or any abnormalities or deformities of the sinuses.  Moreover, the examiner reported that, although the Veteran had been treated for sinusitis in the past, there were no films establishing that he had chronic sinusitis.  

Significantly, however, while the January 2010 VA examiner noted that the Veteran's main ENT problem was allergic rhinitis, he failed to then provide an opinion as to whether this condition was in any way etiologically related to the Veteran's military service.  In this regard, the Board highlights that the Veteran has been in receipt of treatment for allergic rhinitis since September 2006.  As such, the Board finds that another VA examination and medical opinion assessing whether the Veteran has a current sinus/nose disorder that is related to military service is necessary to make a determination in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

As this case must be remanded for the foregoing reasons, on remand, copies of any recent VA and private treatment records regarding the Veteran's sinus/nose disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA treatment records on file are dated in July 2009, and the most recent private treatment records on file from the McNeely Family Clinic are dated in February 2005.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his sinusitis and/or allergic rhinitis, to specifically include treatment records from the McNeely Family Clinic dated from February 2005, forward.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Obtain a complete copy of the Veteran's treatment records for sinusitis and/or allergic rhinitis from the VA Medical Center in Mountain Home, Tennessee, dated from July 2009, forward. 

3.  Once the foregoing development is complete, schedule the Veteran for an appropriate VA examination regarding his nose and sinuses.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any sinus/nose disorders found to be present.  In this regard, the Board points out that the record reveals diagnoses of sinusitis, chronic sinusitis, and allergic rhinitis.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus/nose disorder, including allergic rhinitis, had its clinical onset during active service or is related to any in-service disease, event, or injury, including the May 1967 automobile accident and corresponding nose fracture with edema in May 1967; as well as his treatment for colds in October 1966, December 1966, and January 1967.  The examiner should acknowledge and discuss the fact that, following service, the Veteran received treatment for acute sinusitis in January 1990; sinusitis in November 1990, January 2003, and February 2004; possible sinusitis in September 1992 and March 1994; sinusitis in February 1999; chronic sinusitis in February 1999; and has received fairly regular treatment for allergic rhinitis from September 2006, on.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


